Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) Rejections of Claims 4-5 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 4-5 have been withdrawn. 
Applicant's arguments filed 04FEB2022 have been fully considered but they are not persuasive. 
Examiner thanks the Applicant for the explanation of the purpose of the invention and the Applicant’s interpretation of the cited prior art Ueno.  However, Examiner notes that the purpose of the claimed invention is not claimed and is there moot.  Likewise, the prior art Ueno cited in the Office Action, mailed 09NOV2021, relied only on the elements of the invention as related to the claims of the instant application.  Therefore, the purpose of the prior art Ueno is moot.
Examiner respectfully notes the prior art Ueno cited in the above noted office action does read on the claims are presented in the filing dated 05FEB2020.  This Office Action will therefore not be non-final as it is based on amendments and the previous rejection apprised the applicant of how the prior art of record was applied in the rejection to address the claimed subject matter in context of the citations and cited figures. 
Examiner further notes the previously cited prior art is overcome by the amendments filed 04FEB2022.  Therefore the 35 USC 102(a)91)/(a)(2) and 103 . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi, et alia (US 2010/0187788), hereinafter, Choi. 
Regarding Claim 1, Choi discloses 
a torsion beam manufacturing method for manufacturing a torsion beam (Para [0001], Ln 1-3) including a central portion of which a cross-section orthogonal to a longitudinal direction is a closed cross-section having a substantial V-shape or a substantial U-shape at any position in the longitudinal direction (as illustrated in at least Fig 7a), and a shape changing portion which has a connection region leading to the central portion and including a dosed cross-section having a shape different from the shape of the closed cross-section of the central portion (as illustrated in at least Fig 5b), the method comprising: 
a preparation step of preparing a torsion beam material formed, with the central portion and the shape changing portion (Para [0074]-[0082]; figures 9-12, 
a compression step of thickening at least the connection region through application of a compression force in the longitudinal direction to at least the connection region of a torsion the torsion beam material to obtain the torsion beam, after the preparation step (Para [0079]-[0083]; wherein Choi discloses that the process of increasing the thickness of the opposite ends of the tubular steel member by compression via the axial punches may be separately executed from the forming of the tubular torsion beam in a post process, i.e. opposite ends are thickened after the preparation of the torsion beam to the desired shape). 
Regarding Claim 4, Choi discloses all aspects of the claimed invention, as stated above.  Choi further discloses in the compression step, the compression force is applied over an entire length of the torsion beam material by causing both ends of the torsion beam material to approach each other along the longitudinal direction (Para [0083]; axial punches are advanced toward each other). 
Regarding Claim 10, Choi discloses all aspects of the claimed invention, as stated above.  Choi further discloses when the compression force is applied in the compression step, at least the outer surface of the connection region is supported (Para [0082]-[0083]; figures 9-12, specifically 12a and 12b; wherein the connection region is supported between the upper and lower molds and the axial punches during forming). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103, set 
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“in the compression step, a strain amount equal to or greater than 0.5% and equal to or smaller than 2.0% is applied to at least the connection region of the torsion beam material in the longitudinal direction by compressing the torsion beam material in an axial direction thereof without applying a hydraulic pressure to an inside of the torsion beam material, the strain amount being defined as a value obtained by dividing a difference between a total length of the torsion beam material before compression and a total length of the torsion beam after compression by the total length of the torsion beam material before compression and multiplying the result by 100“. 
The closest prior art, Choi, discloses forming a torsion beam.  Choi is silent to 
“in the compression step, a strain amount equal to or greater than 0.5% and equal to or smaller than 2.0% is applied to at least the connection region of the torsion beam material in the longitudinal direction by compressing the torsion beam material in an axial direction thereof without applying a hydraulic pressure to an inside of the torsion beam material, the strain amount being defined as a value obtained by dividing a difference between a total length of the torsion beam material before compression and a total length of the torsion beam after compression by the total length of the torsion beam material before compression and multiplying the result by 100“. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Gillet, et alia (US 2009/0071220), hereinafter Gillet. Gillet teaches a method for producing a torsion beam. 
lguchi, et alia (US 2019/0001774), hereinafter lguchi. lguchi teaches a method for producing a torsion beam. 
Wada, et alia (US 2019/0126714), hereinafter Wada. Wada teaches a method for producing a torsion beam. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725